DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim Interpretation
It is determined that “a detection unit”, “a mechanism unit” and “a measurement unit” recited in claim 1 are device themselves. And similar determination applies to the other similar limitations recited in dependent claims.
Allowable Subject Matter
Claims 1 – 4 and 6 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, it is determined as stated in PCT Written Opinion that JP2005 – 195459 A is the closest prior art teaching  a radioactive contamination inspection device, comprising: a detection unit having a sensitive surface that has a shape conforming to a shape of an object surface, which is a measurement target and a radioactive contamination amount of which is to be measured; a mechanism unit for holding the detection unit in a state in which a distance from the sensitive surface to the object surface falls within a desired range set in advance; and a measurement unit for calculating the radioactive contamination amount of the object surface on the basis of a measurement result from the detection unit, but the prior art of record fails to teach or reasonably suggest:
wherein when a distance from the sensitive surface to the object surface is not constant the measurement unit calculates the radioactive contamination amount by fixing a position of the sensitive surface and setting detection sensitivity on the basis of a distance from the sensitive surface to a farthest object surface, within a measurement range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884